DETAILED ACTION
                                                     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                               Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on (4-12-2022) is acknowledged. Highlighting, that the examiner called the applicant due to the applicant not electing a species in their initial response. The species ultimately elected in an interview on (4-25-2022) with Brian Gallow (216-579-1700), was Species IA (Claim 6). An interview summary reflecting this conversation is attached. Accordingly, claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on (4-12-2022).                                                                  Claim ObjectionsClaim 5 is objected to because of the following informalities:  
While not incorrect, claim 5 currently reads “having first and second connecting…”, it suggested it should read “having a first and second connecting…” or “having a first and a second connecting…”, so that the appropriate article is found prior to the first instance of mentioning the first and second connecting channels. 
Appropriate correction is required.
                                                                   SpecificationThe disclosure is objected to because of the following informalities: 
Currently (Pg. 3, ¶4) recites the words “skilful” and “skilfully”, these words should be spelled “skillful” and “skillfully” respectively. 
Appropriate correction is required.
                                                         Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A.) Claim(s) 1 & 4-5, is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over James R. James (US-4,165,187, hereinafter James),Regarding claim 1, 	
A nozzle unit (1) for a reaction moulding machine, 
comprising an inlet channel (2) prepared for connection to a mixing head outlet (11) and 
comprising a first dispensing nozzle (3), which is prepared for applying a reactive mixture and which is connected to the inlet channel (2) in a first operating state, 
wherein a second dispensing nozzle (4), which is connected to the inlet channel (2) in a second operating state and which is likewise prepared for applying a reactive mixture.
James teaches the following:
, b.) (Col. 2, lines 31-34) teaches that the mixing head 26 has an outlet 48 which communicates through a three-way valve 50 with a pair of branches 52,54 which terminate respectively in outlet nozzles 56,58. Where the various components, i.e. 48, 56, 52, 50, 54, 58 acts collectively as the applicant’s nozzle unit. Where the outlet channel 48 acts as applicant’s inlet channel. 
From (Col. 2, lines 31-34) the nozzle 56 acts as applicant first dispensing nozzle. With the (Abstract) teaching that the reactive fluids are furnished from separate tanks continuously to a mixing head.
From (Col. 2, lines 31-34) the nozzle 58 acts as applicant first dispensing nozzle. (Col. 3, lines 12-19) teaches that the duration of the dispensing through nozzle 58 is controlled by timer 82. When timer 82 times out, it shifts valve 50 from the solid line position of FIG. 1 to the dotted line position thereby cutting off the flow of fluid through nozzle 58 and transferring the flow from outlet 48 into branch 52 so that the mixture begins to dispense through nozzle 56 to the awaiting mold M on stationary conveyor 60.
Regarding claim 4, 	
Wherein a valve arrangement (5) is configured to switch between the first operating state and the second operating state
James teaches the following:
(Col. 3, lines 12-19) teaches that the duration of the dispensing through nozzle 58 is controlled by timer 82. When timer 82 times out, it shifts valve 50 from the solid line position of FIG. 1 to the dotted line position thereby cutting off the flow of fluid through nozzle 58 and transferring the flow from outlet 48 into branch 52 so that the mixture begins to dispense through nozzle 56 to the awaiting mold M on stationary conveyor 60.
Regarding claim 5, 	
Wherein the valve arrangement (5) has a piston (8) having first and second connecting channels (6, 7), 
wherein the piston (8) is configured so that in a first valve position it connects the inlet channel (2) via the first connecting channel (6) with the first dispensing nozzle (3), and 
in a second valve position it connects the inlet channel (2) via the second connecting channel (7) with the second dispensing nozzle (4).
James teaches the following:
, b.) & c.) (Col. 2, lines 31-34) teaches that mixing head 26 has an outlet 48 which communicates through a three-way valve 50 with a pair of branches 52,54 which terminate respectively in outlet nozzles 56,58. (Col. 2, lines 51-54) teaches that timers have interconnected circuitry represented at 84 and circuitry for controlling the movements of valve 50 as represented at 86 and 88. (Col. 3, lines 13-18) teaches that when timer 82 times out, it shifts valve 50 from the solid line position of FIG. 1 to the dotted line position thereby cutting off the flow of fluid through nozzle 58 and transferring the flow from outlet 48 into branch 52 so that the mixture begins to dispense through nozzle 56 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
B.) Claim(s) 2, is/are rejected under 35 U.S.C. 103 as being unpatentable over James R. James, and in further view of Macosko et al. (US-4,189,070, hereinafter Macosko) or Alternatively, in view of Ramazzotti et al. (US-4,003,501, hereinafter Ramazzotti)
Regarding claim 2, 	
Wherein the first dispensing nozzle (3) differs from the second dispensing nozzle (4) in a nozzle opening cross-section.
Regarding Claim 2, James teaches the entirety of claim 1, namely a apparatus for mixing reactive fluids and dispensing the resulting mixture into molds, the apparatus comprising a source for each of a plurality of fluids, a mixing head and means operable to furnish fluid thereto substantially continually from each of said sources for mixing, and valving being operable to direct a continuous flow of said mixture from said outlet to said nozzles in a predetermined sequence. James is silent on the dispensing nozzles comprising different cross section sizes. In analogous art for a machine for metering and mixing two or more liquids, which are rapidly reactive to form a solid polymer, immediately prior to the injection of the liquids into a molding machine and the machine is characterized by two or more metering cylinders into which the liquid reactants are introduced, Macosko suggests details regarding implementing a the dispensing nozzles comprising different cross section sizes, and in this regard Macosko teaches the following:
(Col. 5, lines 35-End & Col. 6, lines 1-8) teaches the that the Reynolds number defines the ratio of the momentum of a stream to viscous effects caused by the 
    PNG
    media_image1.png
    131
    264
    media_image1.png
    Greyscale
viscous drag on the wall of the impingement jets or orifices. The liquids coming out of the orifices have some inertial momentum due to their velocities. They also have a viscosity and are dragging on the walls of the orifices as they try to come out. Specifically, the nozzle Reynolds number is defined as (Eqn. 1), which is reproduced here. Where D is the hydraulic diameter / diameter for a cylindrical nozzle. As such, it is conveyed from (Eqn. 1) that the nozzle diameter has an impact on the Reynolds number i.e. viscosity and drag felt by a fluid in the nozzle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for mixing reactive fluids and dispensing the resulting mixture into molds, the apparatus comprising a source for each of a plurality of fluids, a mixing head and means operable to furnish fluid thereto substantially continually from each of said sources for mixing, and valving being operable to direct a continuous flow of said mixture from said outlet to said nozzles in a predetermined sequence of James. By utilizing nozzles with various diameter for the cylindrical nozzle, as taught by Macosko. Highlighting, implementation of nozzles with various diameter for the cylindrical nozzles allows for tailoring the Reynolds number as defined as (Eqn. 1), which is a measure of the viscosity and drag felt by a fluid in the nozzle, (Col. 5, lines 35-End & Col. 6, lines 1-8).Alternatively, and/or in addition to, the case law for result effective may be recited where, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980).
Regarding Claim 2, James teaches the entirety of claim 1, namely an apparatus for mixing reactive fluids and dispensing the resulting mixture into molds, the apparatus comprising a source for each of a plurality of fluids, a mixing head and means operable to furnish fluid thereto substantially continually from each of said sources for mixing, and valving being operable to direct a continuous flow of said mixture from said outlet to said nozzles in a predetermined sequence. James is silent on the dispensing nozzles comprising different cross section sizes. In analogous art for a device which permits a plurality of fluids to be received in a mixing chamber simultaneously through nozzles from fluid input chamber, Ramazzotti suggests details regarding implementing dispensing nozzles comprising different cross section sizes, and in this regard Ramazzotti teaches the following:
(Col. 3, lines 12-23) teaches that a replaceable nozzle 44 communicates with and receives fluid from each input chamber 22. Plugs 45 in housing 11 close off chambers 22 and provide access to nozzles 44 so that they might be changed dependent on the particular fluids being mixed. Thus, nozzles 44 are replaceable so that the orifice diameter can be changed to balance the velocities of the fluid streams into a mixing chamber 46. Or, as would be evident to one skilled in the art, the nozzles could be replaced with a needle valve which would permit varying the size of the orifice. As such, it is understood that the nozzle diameter is understood to impact the velocities of the fluid streams. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for mixing reactive fluids and dispensing the resulting mixture into molds, the apparatus comprising a source for each of a plurality of fluids, a mixing head and means operable to furnish fluid thereto substantially continually from each of said sources for mixing, and valving being operable to direct a continuous flow of said mixture from said outlet to said nozzles in a predetermined sequence of James. By utilizing dispensing nozzles comprising different cross section sizes, as taught by Ramazzotti. Highlighting, implementation of dispensing nozzles comprising different cross section sizes allows for tailoring the nozzles diameters such they the produce an ideal velocity in the fluid streams, (Col. 3, lines 12-23). Alternatively, and/or in addition to, the case law for result effective may be recited where, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
C.) Claim(s) 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over James R. James, and in further view of Scheidt et al. (US-2015/0,064,356, hereinafter Scheidt)
Regarding claim 3, 	
Wherein the first dispensing nozzle (3) is configured as a round jet nozzle and/or the second dispensing nozzle (4) is configured as a flat jet nozzle.
Regarding Claim 3, James teaches the entirety of claim 1, namely an apparatus for mixing reactive fluids and dispensing the resulting mixture into molds, the apparatus comprising a source for each of a plurality of fluids, a mixing head and means operable to furnish fluid thereto substantially continually from each of said sources for mixing, and valving being operable to direct a continuous flow of said mixture from said outlet to said nozzles in a predetermined sequence. James is silent on first nozzle configured as a round jet nozzle and/or the second nozzle configured as a flat jet nozzle. A device and method for applying a reactive mixture comprised of at least two components to a substrate (41) having a spraying device (10) capable of generating a planar, fan-shaped spray jet (18) and a round spray jet (17), Scheidt suggests details regarding implementing two various types of jet nozzles, in particular a fan-shaped spray jet and a round spray jet, and in this regard Scheidt teaches the following:
([0025]) teaches that the spraying device 10 has a first mixing head 11 and a second mixing head 12. The first mixing head 11 is provided with a planar jet nozzle 14, which can generate a planar, fan-shaped spray jet 18. The second mixing head 12 is provided with a round jet nozzle 15 for purposes of generating a round spray jet 17.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for mixing reactive fluids and dispensing the resulting mixture into molds, the apparatus comprising a source for each of a plurality of fluids, a mixing head and means operable to furnish fluid thereto substantially continually from each of said sources for mixing, and valving being operable to direct a continuous flow of said mixture from said outlet to said nozzles in a predetermined sequence of James. By utilizing a planar jet nozzle and a round spray jet 17, as taught by Scheidt. Highlighting, implementation of a planar jet nozzle 14, and a round spray jet 17 allows for a planar jet nozzle 14, which can generate a planar, fan-shaped spray jet 18 and a round jet nozzle 15 for purposes of generating a round spray jet 17.  Adding, that the simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 

D.) Claim(s) 5-6, is/are rejected under 35 U.S.C. 103 as being unpatentable over James R. James, and in view of Wagner Wilhelm (DE-10-2011/002,880, hereinafter Wilhelm)
Regarding claim 5, 	
Wherein the valve arrangement (5) has a piston (8) having first and second connecting channels (6, 7), 
wherein the piston (8) is configured so that in a first valve position it connects the inlet channel (2) via the first connecting channel (6) with the first dispensing nozzle (3), and 
in a second valve position it connects the inlet channel (2) via the second connecting channel (7) with the second dispensing nozzle (4).
Regarding Claim 5, James teaches the entirety of claim 1, namely an apparatus for mixing reactive fluids and dispensing the resulting mixture into molds, the apparatus comprising a source for each of a plurality of fluids, a mixing head and means operable to furnish fluid thereto substantially continually from each of said sources for mixing, and valving being operable to direct a continuous flow of said mixture from said outlet to said nozzles in a predetermined sequence. James is silent on details regarding the valve arrangement for the nozzle. In analogous art for a nozzle device and a method for applying a viscous adhesive mass, Wilhelm suggests details regarding the valve arrangement utilized, and in this regard Wilhelm teaches the following:
, b.) & c.) ([0043]) teaches that the nozzle elements 64 that are concentric to these bores 66 are subsequently formed in bores 27, each of which forms a valve seat 68 at their ends 67, which is formed in accordance with a tip 69 of the valve needle 65. The valve needles 65 are each designed to be movable along their longitudinal axis 70 so that, as shown in FIG. 9, the nozzle channel 26 can be opened and the nozzle channel 24 can be closed or the nozzle channels 23 to 26 can be opened or closed as desired. Furthermore, a supply channel 71 is formed in the nozzle element 64, which at its end 72 branches into the transverse bores 73 and 74 to the nozzle channels 23 to 26, shown schematically here. In this way, it becomes possible to control the distribution and application of adhesive mass through a respective position of the valve needles 65 and, if necessary, also to meter it. Where the nozzle element acts as applicant’s piston, that has two channels 65 which act as applicant’s first and second connect channels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for mixing reactive fluids and dispensing the resulting mixture into molds, the apparatus comprising a source for each of a plurality of fluids, a mixing head and means operable to furnish fluid thereto substantially continually from each of said sources for mixing, and valving being operable to direct a continuous flow of said mixture from said outlet to said nozzles in a predetermined sequence of James. By utilizing a valve arrangement, as taught by Wilhelm. Highlighting, implementation of a valve arrangement as disclosed allows for the various nozzle channels to be opened and closed as desired, ([0043]). Adding, that the simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 6, 	
Wherein the piston (8) is configured as a sliding piston and with a first longitudinal region (12), having the connecting channels (6, 7), is guided displaceably in a housing (9) of the nozzle unit (1)
Regarding Claim 5, James teaches the entirety of claim 1 as noted in claim 5. James is silent on details regarding the valve arrangement for the nozzle. In analogous art for a nozzle device and a method for applying a viscous adhesive mass, Wilhelm suggests details regarding the valve arrangement utilized, and in this regard Wilhelm teaches the following:
([0040]) teaches that a guide bolt 34 is also formed on the distributor head 33, around which the valve element 12 is mounted in the nozzle element 11 or the blind hole 30 in a fully rotatable manner. Adding that the valve element 12 can now be rotated within the nozzle element 11 such that one of the nozzle channels 23 to 26 is aligned with the supply channel 32 and that the adhesive material can be dispensed via the nozzle opening 18 to 21 adjoining it. 395 The valve element 12 can also be turned in such a way that the supply channel 32 is not aligned with the nozzle channels 23 to 26 , ie it is positioned between two nozzle channels 23 to 26 and is closed by a contact surface 36 of the blind hole 30 . In this way, adhesive material can be prevented or stopped from escaping from all nozzle openings 18 to 21. As such, the valve element 12 is understood to act as applicants piston which is configured as a sliding piston with a longitudinal region, having connecting channels that are guided displaceably in a housing of the nozzle unit.
The same rejection rationale and analysis that was used previously for claim 5, can be applied here and should be referred to for this claim as well.
	
                                                                          ConclusionThe prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wolfgang Schmid (EP-1,270,086) – discloses in the (Abstract) a coating system has at least two selectively usable nozzles (D1-D6) connected to a common line (8) and controllers (13,14) for controlling the flow of coating material to the common line. The nozzles can be moved to a common application position in which the selected nozzle is aligned with the outlet of the common line

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                               

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715